DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8 Allowable if 35 U.S.C. 112 Issues Resolved, Pending Updated Search
Claims 1-8 are rejected only under 35 U.S.C. 112(b). A search has been conducted, and claims 1-8 will be allowed if the 35 U.S.C. 112 rejections made of record in this Office Action are overcome, pending an updated search after receipt of the next Amendment, and provided that no claim is amended in such a way that the scope of the claim is broadened, or the claim is otherwise amended, such that prior art may be usable against the broadened / amended claim. The prior art of record fails to teach or suggest peelable container as claimed having all structural, compositional and functional limitations: a search of the prior art did not uncover any reference that, alone or in combination with another reference/s, teaches or suggests such a peelable container, including such a peelable container having an inner layer body having a containing chamber as claimed, where the containing chamber includes at least two thick ribs, where the recitation “thick ribs” and the associated language is intended to recite either of interpretations (A) and (B) identified below. The closest prior art, Schmidt et al. (USPN 5,301,838), does not teach or suggest to one of ordinary skill in the art that the inner layer body includes such an inner layer body having a containing chamber as claimed, where the containing chamber includes at least two thick ribs, where (A) the sum of (1) the thickness of the wall of the inner layer body where rib X exists and (2) the thickness of the rib X is greater than the thickness 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the recitation “thick” in “thick ribs” renders the claim indefinite because it cannot be ascertained what is the minimum thickness of the rib for the rib to be considered “thick”. Examiner notes that it appears that the recitation “and configured to increase a thickness of the containing chamber compared with remaining portions of the containing chamber” appears to require that (A) the sum of (1) the thickness of the wall of the containing chamber of the inner layer body where rib X exists and (2) the thickness of the rib X is greater than the thickness of the wall of the containing chamber of the inner layer body where no rib exists, but this recitation does not address (B) what the minimum thickness the thickness of the rib would have to be for it to be considered “thick”.
Note that, another way of stating this is that (A) identified above compares the thicknesses of (a) the sum of the wall at rib X and the rib X with (b) the thickness of the wall of while (B) identified above is directed to the actual thickness of the rib X (simply due to the recitation “thick ribs”): since (A) and (B) are not related to each other as described above, it is not clear if Applicant intends to require in claim 1 only one of (A) and (B), or both of (A) and (B), and if only one of (A) and (B), it is not clear which one Applicant intends to require.

	Further note, that if Applicant intends to require (A), then the language used above in regard to (A) or similar language should be used, without any reference to “thick ribs”: the recitation of “thick ribs” begs the question of what is the minimum thickness of the rib for the rib to be considered “thick” ?

If Applicant is not concerned with the thickness of the ribs, but only with the requirement that (A) the sum of (1) the thickness of the wall of the containing chamber of the inner layer body where rib X exists and (2) the thickness of the rib X is greater than the thickness of the wall of the containing chamber of the inner layer body where no rib exists, then there should be no recitation of a “thick rib” or “thick ribs”, which is necessarily directed to a certain minimum thickness of the ribs themselves.

The term "thick" in claim 1 is a relative term which renders the claim indefinite.  The term " thick " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  See discussion provided above.
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782